  Case 18-01910         Doc 39     Filed 04/03/19 Entered 04/03/19 10:31:16              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-01910
         CHENETTE L JACKSON

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/23/2018.

         2) The plan was confirmed on 03/21/2018.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
02/28/2019.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 02/27/2019.

         6) Number of months from filing to last payment: 11.

         7) Number of months case was pending: 14.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-01910       Doc 39        Filed 04/03/19 Entered 04/03/19 10:31:16                      Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $1,476.96
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                      $1,476.96


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $1,331.91
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                          $63.21
    Other                                                                    $21.76
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $1,416.88

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim        Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
AARONS SALES & LEASE OWNERSHI    Secured           450.00           NA            900.00          55.32       4.76
AARONS SALES & LEASE OWNERSHI    Unsecured         450.00           NA               NA            0.00       0.00
ADVANCED FAMILY DENTAL           Unsecured            NA       1,302.86         1,302.86           0.00       0.00
AES                              Unsecured     18,759.00            NA               NA            0.00       0.00
AT&T SERVICES INC                Unsecured         803.00           NA               NA            0.00       0.00
ATG CREDIT                       Unsecured          13.00           NA               NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured     21,000.00     25,559.46        25,559.46            0.00       0.00
CREDITORS DISCOUNT & AUDIT       Unsecured         610.00           NA               NA            0.00       0.00
ECMC                             Unsecured     15,200.00            NA               NA            0.00       0.00
ENHANCED RECOVERY CO L           Unsecured         815.00           NA               NA            0.00       0.00
IL DEPT OF EMPLOYMENT SECURITY   Unsecured      7,720.00       7,625.36         7,625.36           0.00       0.00
KEYBANK                          Unsecured           0.00    19,016.40        19,016.40            0.00       0.00
KEYBANK NA                       Unsecured           0.00           NA               NA            0.00       0.00
MEDICAL BUSINESS BUREAU          Unsecured      3,837.00            NA               NA            0.00       0.00
MEDICAL BUSINESS BUREAU          Unsecured         562.00           NA               NA            0.00       0.00
MEDICAL BUSINESS BUREAU          Unsecured         327.00           NA               NA            0.00       0.00
MEDICAL BUSINESS BUREAU          Unsecured         140.00           NA               NA            0.00       0.00
MIDLAND FUNDING                  Unsecured         394.00        394.88           394.88           0.00       0.00
MUNICIPAL COLLECTIONS OF AMER    Unsecured           0.00           NA               NA            0.00       0.00
OSLA STUDENT LOAN SERVICING      Unsecured      2,018.00       3,190.39         3,190.39           0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured           0.00      1,140.50         1,140.50           0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured           0.00           NA               NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured         570.00           NA               NA            0.00       0.00
PERITUS PORTFOLIO SERVICES       Unsecured      4,873.00       4,913.47         4,913.47           0.00       0.00
PERITUS PORTFOLIO SERVICES       Unsecured      6,525.00     16,289.62        16,289.62            0.00       0.00
PERITUS PORTFOLIO SERVICES       Secured        5,475.00            NA               NA            0.00       0.00
PURCHASING POWER                 Unsecured         600.00      3,483.34         3,483.34           0.00       0.00
PURCHASING POWER                 Secured           400.00           NA               NA            0.00       0.00
ST IL TOLLWAY AUTHORITY          Unsecured      1,339.00       1,679.69         1,679.69           0.00       0.00
T-MOBILE/T-MOBILE USA INC        Unsecured         279.00        256.08           256.08           0.00       0.00
United Auto                      Unsecured           0.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-01910        Doc 39     Filed 04/03/19 Entered 04/03/19 10:31:16                   Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim        Claim         Claim         Principal       Int.
Name                              Class    Scheduled     Asserted      Allowed          Paid          Paid
US DEPT OF EDU/OSLA SERVI      Unsecured      1,167.00           NA           NA              0.00        0.00
VERIZON                        Unsecured      1,435.00      1,408.44     1,408.44             0.00        0.00


Summary of Disbursements to Creditors:
                                                           Claim           Principal                 Interest
                                                         Allowed               Paid                     Paid
Secured Payments:
      Mortgage Ongoing                                     $0.00                  $0.00               $0.00
      Mortgage Arrearage                                   $0.00                  $0.00               $0.00
      Debt Secured by Vehicle                              $0.00                  $0.00               $0.00
      All Other Secured                                  $900.00                 $55.32               $4.76
TOTAL SECURED:                                           $900.00                 $55.32               $4.76

Priority Unsecured Payments:
       Domestic Support Arrearage                          $0.00                  $0.00               $0.00
       Domestic Support Ongoing                            $0.00                  $0.00               $0.00
       All Other Priority                                  $0.00                  $0.00               $0.00
TOTAL PRIORITY:                                            $0.00                  $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                          $86,260.49                   $0.00               $0.00


Disbursements:

       Expenses of Administration                           $1,416.88
       Disbursements to Creditors                              $60.08

TOTAL DISBURSEMENTS :                                                                         $1,476.96




UST Form 101-13-FR-S (09/01/2009)
  Case 18-01910         Doc 39      Filed 04/03/19 Entered 04/03/19 10:31:16                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
